DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 
Response to Remarks
	Applicant’s amendments to the claims have overcome the 112 rejections applied in the last Office Action.  The 112 rejection is withdrawn.
	Applicant argues that Wilson in view of Griggs does not disclose each and every limitation of claim 16 because there are multiple solutions which may be utilized by a person having ordinary skill in the art in order to achieve the desired result as outlined by the Applicant.  Therefore, modifying the system of Wilson with the teaching of Griggs would be hindsight.  The Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner would like to point out that having a teaching reference which includes the subject matter in the claims that would need to be utilized in order to achieve the system as claimed does not necessarily mean that hindsight reasoning was used.  The system of Griggs is merely teaching an aspect of the invention that was not anticipated by Wilson and is within the level of ordinary skill in the art.  Therefore, the 103 rejection is maintained.
Applicant also argues that Wilson fails to disclose each and every limitation of claim 21 because the Wilson fails to disclose where the length of the feed pipe can be changed by changing the number of intermediate pipe sections between the overlying dosage unit and a bottom section of the feed pipe.  The Applicant states that this teaching is not within the level of ordinary skill in the art and that there is no motivation to achieve this result.  The Examiner respectfully disagrees.  The Examiner is interpreting 8a and 8b to be the feed pipe of Wilson, but Wilson fails to disclose changing the number of intermediate pipe sections as outlined in the last Office Action.  However, modifying the pipes 8a and 8b to include any number of pipe sections (three, four, five, etc.) for the purpose of having additional adjustability is in fact well within the level of ordinary skill in the art.  The use may be motivated to include any number of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 6,968,670).
Regarding claim 21, Wilson discloses a system for filling of one or more big bags (B) with material, comprising: a feed pipe (8a and 8b) having a bottom rim (the bottom rim of 8b) and a telescopically attached outer pipe (8c) configured for placement with a neck (N) of one of the big bags; an underlying surface (7) configured to support the bottom of the big bag; and an overlying dosage (D) unit coupled to the feed pipe and configured for storage of the material (Col. 5, lines 7-15; material can be stored in this section); wherein the feed pipe is configured to add a measured amount of the material 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Wilson such that the length of the feed pipe can be changed by changing the number of intermediate pipe sections between the overlying dosage unit and a bottom section of the feed pipe since the provision of adjustability, where needed, involves only routine skill in the art.  See MPEP 2144.04  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) The motivation for .

Claims 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of May et al. (US 2010/0287883, hereafter “May”).
Regarding claim 22, Wilson discloses all of the limitations of claim 21, but fails to disclose a movable part on the bracket.
May teaches a system (Fig. 11A, 11B and 12A-E) wherein the feed pipe (65) is removably attached (via 166) to the bracket (162) on the overlying dosage unit, and on the bracket there is a at least a movable part (165l, 166l, 168) for securing of the feed pipe to the bracket. (para. [0089] - [0090])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the bracket and the feed pipe of Wilson to include a bracket with a movable part as taught by May in order to provide a bracket which enables fast and east loading of the tubular component. (para. [0090])
Regarding claim 24, Wilson in view of May further disclose the system according to claim 22, wherein movement up and down of the outer pipe during a filling cycle is facilitated by an elevator (the system including at least 9, 10, 11 as discussed in Col. 4, line 57 through Col. 5, line 6) placed along the feed pipe, and wherein the elevator runs up to the bracket on the underside of the overlying dosage unit. (see how the system drives 9 upwards to the position as shown in Fig. 1B)


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Griggs et al. (US 2005/0072119, hereafter “Griggs”).
Regarding claim 16, Wilson discloses a system for filling of one or more big bags (B) with material, comprising: a feed pipe (8b) having a bottom rim (the bottom rim of 8b) and configured to telescopically attach to an outer pipe (8c) configured for placement with a neck (N) of one of the big bags; an underlying surface (7) configured to support the bottom of the big bag; and an overlying dosage unit (D) coupled to the feed pipe and configured for storage of the material (Col. 5, lines 7-15; material can be stored in this section); wherein the feed pipe is configured to add a measured amount of the material in a vertical stream from the overlying dosage unit via the outer pipe and into the big bag (Col. 5, line 59 through Col. 6, line 27); and wherein a connection of the feed pipe to the overlying dosage unit has a radial continuous interface surface (the inner surface at the upper end of 8b) that is attached to a bracket (3) on the overlying dosage unit (see how the feed pipe is attached to 8a and D and is connected via 3); and wherein the feed pipe is exchangeably attached to the bracket (Col. 5, lines 7-15; Figs. 1A-1D) and the system is configured to adjust the distance between the bottom rim of the feed pipe and the dosage unit when changing from a big bag having a first height between the underlying surface and the neck to a different height big bag having a 
Griggs teaches a system (Fig. 1) for filling of one or more big bags with material, comprising a plurality of feed pipes (30; para. [0056] - [0061]; see how the chutes of different lengths may be interchanged) wherein the plurality of feed pipes comprises at least a first feed pipe of a first length and a second feed pipe of a second length (para. [0056]), where the first feed pipe is coupled to the overlying dosage unit (10), and the first feed pipe is exchangeable with the second feed pipe wherein the first feed pipe and the second feed pipe are exchangeably attached to the bracket (the brackets that each of the first and second pipes may be connected to as mentioned in para. [0061]) and configured to remove the first feed pipe from the bracket on the overlying dosage unit and attaching the second feed pipe to the bracket (para. [0056] - [0061]).


Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Griggs and May.
Regarding claim 17, Wilson in view of Griggs discloses all of the limitations of claim 16, but fails to disclose a movable part on the bracket.
May teaches a system (Fig. 11A, 11B and 12A-E) wherein the feed pipe (65) is removably attached (via 166) to the bracket (162) on the overlying dosage unit, and on the bracket there is a at least a movable part (165l, 166l, 168) for securing of the feed pipe to the bracket. (para. [0089] - [0090])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the bracket and the feed pipe of Wilson to include a bracket with a movable part as taught by May in order to provide a bracket which enables fast and east loading of the tubular component. (para. [0090])
Regarding claim 19, Wilson in view of Griggs and May further disclose the system according to claim 17, wherein movement up and down of the outer pipe during a filling cycle is facilitated by an elevator (the system including at least 9, 10, 11 as discussed in Col. 4, line 57 through Col. 5, line 6) placed along the feed pipe, and 
Regarding claim 20, Wilson in view of Griggs and May further disclose the system according to claim 17, wherein the feed pipe includes a bottom section (the bottom section of 8b) of a predetermined length along with none, one or several continuous inserted sections between the bottom section and the overlying dosage unit. (Fig. 1A)

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 18 and 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753